Citation Nr: 0809356	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a disability manifested 
by memory and cognitive deficits, claimed as residuals of a 
closed head injury. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran perfected an appeal for service connection for 
muscle tension headaches.  In a February 2008 rating 
decision, the RO granted service connection for 
temporomandibular joint dysfunction with muscle tension 
headaches.  As this represents a full grant of benefits 
sought, the issue is no longer on appeal. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has a disability manifested by memory 
and cognitive deficits related to service. 


CONCLUSION OF LAW

A disability manifested by memory and cognitive deficits was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2003, April 2004, and 
October 2007, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim. 
 In March 2006 and October 2007, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran responded in 
correspondence dated in October 2007 that he had nothing 
further to submit.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that he has a disability 
manifested by memory and cognitive deficits as a result of 
service.  He asserts that he was involved in an in-service 
accident when a truck backed into him, the result of which 
now affects his memory and cognition.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The main problem is in this case is that there is no current 
indication of a disability manifested by memory and/or 
cognitive deficits.  Despite the veteran's subjective 
complaints of such disabilities, he has consistently been 
shown not to have any deficits.  For example, on extensive VA 
neuropsychological examination in February 2004 which 
included review of the claims folder, the examiner found that 
the veteran's neuro psychological testing results were 
generally within normal limits and not indicative of 
significant memory impairment.  The veteran was unable to 
provide organized and clear information regarding his 
history.  The examiner pointed out that the veteran had 
difficulty with attention which could negatively impact other 
areas of performance.  The diagnoses were anxiety disorder, 
not otherwise specified, and mixed anxiety-depressive 
disorder.  Likewise, a June 2005 report from J.A. Miller, 
M.D. noted an extensive neurological consultation had been 
conducted.  Despite the veteran's assertion of a history of 
cognitive deficits, the report reflected overall normal 
results on neurological examination.  Dr. Miller noted that 
significant chronic insomnia was worsening the veteran's 
cognition.  She noted that she had little other than the 
veteran's history of a head injury to go by and recommended 
workup for cognitive difficulties, but the veteran did not 
make a follow-up appointment as requested.   

In any case, there are no objective findings of a diagnosis 
of a disability manifested by memory and cognitive deficits.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992). Therefore, service 
connection is not warranted.

Even if there was a current diagnosis of a disability, 
service connection would nevertheless be unwarranted.  
Service medical records do not show complaints of memory 
and/or cognitive deficits.  The examination at service 
discharge noted a normal neurological evaluation.  
Additionally, there is no competent medical evidence which 
links a disability manifested by memory and cognitive 
deficits to service.  In fact, the February 2004 VA examiner 
noted that "the veteran's psychosocial history and 
neuropsychological test scores [were] not consistent with a 
head injury."  Also, the examiner noted that the veteran had 
attention difficulty was likely due to psychological distress 
or the veteran had long standing difficulty sustaining 
attention.  Dr. Miller indicated that she had little other 
than the veteran's history to go by, and the February 2004 
and August 2007 VA examination reports comment that the 
veteran is an unreliable historian.  Without evidence of a 
disability in service or a nexus between current disability 
and service, service connection would be still be denied.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran, his landlord, 
and his girlfriend are competent to attest to their 
observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as lay people, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that the veteran currently has a disability manifested 
by memory and cognitive deficits related to service) because 
they do not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  
  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by memory and 
cognitive deficits, claimed as residuals of a closed head 
injury, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


